Joffe v Widelitz (2015 NY Slip Op 09068)





Joffe v Widelitz


2015 NY Slip Op 09068


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-02672
 (Index No. 100304/13)

[*1]Sara Donna June Joffe, et al., appellants, 
vSusan Widelitz, et al., respondents.


Avery J. Gross, Staten Island, N.Y., for appellants.
Barton, LLP, New York, N.Y. (Randall L. Rasey of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of an escrow agreement, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Fusco, J.), dated December 3, 2013, which granted the defendants' motion pursuant to CPLR 325(e) to remove this action to the Surrogate's Court, New York County.
ORDERED that the order is affirmed, with costs.
The Supreme Court and the Surrogate's Court have concurrent jurisdiction over the administration of a decedent's estate (see Goodwin v Rice, 79 AD3d 699, 699-700; Cipo v Van Blerkom, 28 AD3d 602; Gaentner v Benkovich, 18 AD3d 424, 428). "However,  [w]herever possible, all litigation involving the property and funds of a decedent's estate should be disposed of in the Surrogate's Court'" (Cipo v Van Blerkom, 28 AD3d at 602, quoting Nichols v Kruger, 113 AD2d 878, 878-879; see Hollander v Hollander, 42 AD2d 701; cf. Gaentner v Benkovich, 18 AD3d at 428). In this action, the plaintiffs seek to recover funds of an estate. As such, determination of this action "affects the administration of a decedent's estate" (CPLR 325[e]; see Cipo v Van Blerkom, 28 AD3d at 602; Birnbaum v Central Trust Co., 156 AD2d 309, 310; Burmax Co. v B & S Indus., 135 AD2d 599, 601-602; Nichols v Kruger, 113 AD2d 878; Hollander v Hollander, 42 AD2d at 701). Accordingly, the Supreme Court properly exercised its power under article VI, § 19(a) of the New York Constitution to grant the defendants' motion pursuant to CPLR 325(e) to remove this action to the Surrogate's Court, New York County (see Benjamin v Morgan Guar. Trust Co. of N.Y., 173 AD2d 373, 374; Peekskill Community Hosp. v Sayres, 88 AD2d 657).
MASTRO, J.P., DICKERSON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court